DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9, 12, 18 directed to group/species non-elected without traverse.  Accordingly, claims 9, 12, 18 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Teakell on 5/16/22.

The application has been amended as follows: 

In claim 1, after line 19 “and any combination thereof;” insert ---performing a subterranean treatment operation using the treatment fluid or treatment fluid additive prepared based on the treatment fluid composition;---

Cancel claims 9, 12

In claim 13, after line 10 “achieves the derived fluid properties;” insert ---preparing a treatment fluid or treatment fluid additive by---
In claim 13, in line 23, delete “performing a treatment operation using a treatment fluid” and insert ---performing a subterranean treatment operation using the treatment fluid or treatment fluid additive---

Cancel claim 18

In claim 20, after line 8, “or the combination thereof;” insert ---preparing a treatment fluid or treatment fluid additive by---
In claim 20, after line 21 “copolymers thereof, and any combination thereof;” delete ---preparing a treatment fluid based on the treatment fluid composition---
In claim 20, in line 23, delete “performing a treatment operation using a treatment fluid” and insert ---performing a subterranean treatment operation using the treatment fluid or treatment fluid additive---

Cancel claims 21 and 23

In claim 22, delete “comprises and aqueous base fluid and a viscosifier” and insert ---further comprises a viscosifier---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no suggestion or disclosure to derive, identify, prepare and perform the claimed steps to achieve the fluid properties of “less than 25% of the particulate diverting agents being within a bottom 10% of a fracture height at a fracture half-length”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766